DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 7/16/2020 and 3/18/2021 were filed timely.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


5.	Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) and rejected under 35 U.S.C. 102(a)(2) as being anticipated by (US 2010/0006442 A1) to Lochtman et al.  (hereinafter Lochtman).
Lochtman is directed toward coating molded conductive objects with metal layers.  Lochtman discloses at paragraph [0023] that a preferred polymer is an ABS blended with a polycarbonate.  Lochtman discloses at paragraph [0166] that the binder is ABS or polycarbonate.  Lochtman discloses at paragraph [0167] that the polymer may be a mixture of ABS and polycarbonate, which are preferred polymer for blending and would be at least an implied 50:50 ratio when combined.  Lochtman discloses at paragraph [0169] that carbon nanotube may be added to provide conductivity.  Lochtman discloses at paragraph [0200] that in molded substrates having carbon nanotubes are suitable for deposition of metal layers without specialized pretreatment required.  Lochtman discloses at paragraph [0202] that the preferred metal for plating is copper, which would be a first layer.  Lochtman discloses at paragraph [0202] that a plurality of layers in succession including chromium and nickel may be added.  Lochtman discloses at paragraph [0203] that pretreatment is not need but can be done to increase adhesion of the metal plating.  Lochtman discloses at paragraph [0204] that the surface may be mechanically or chemically pretreated. Lochtman discloses at paragraph [0219] that the molded products may be used in the automotive industrysuch as a grill.  Lochtman discloses at paragraph [0209] that that in an ABS carbon tubes may be released by an oxidant prior to coating with metal.  Lochtman discloses each and every element as arranged in claims 1-7.

6.	Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) and rejected under 35 U.S.C. 102(a)(2) as being anticipated by (US 2004/0227688 A1) to Aisenbrey  (hereinafter Aisenbrey).
	Aisenbrey is directed toward metal plating of conductive molded articles.  Aisenbrey discloses at paragraph [0005] that a metal plates conductive loaded resin based material is provided.   Aisenbrey discloses at paragraph [0029] that molded conductive loaded resin-based materials comprising conductive powders.  Aisenbrey discloses at paragraph [0031] that the resin may be molded into ANY shape.  Aisenbrey discloses at paragraph [0031] that the material has electrical properties. Aisenbrey discloses at paragraph [0033] that conductive powders such as carbon, graphite, carbon fibers.  Aisenbrey discloses at paragraph [0040] that an article of manufacture is molded.  Aisenbrey discloses at paragraph [0041] that a metal layer is coated onto the conductive resin based material.  Aisenbrey discloses at paragraph [0044] that multiple successive layers of different metals may be coated on the molded article.   Aisenbrey discloses at paragraph [0045] that the molded article may be pretreated.  Aisenbrey discloses at paragraph [0046] that the surface may be treated with tin-palladium.  Aisenbrey discloses at paragraph [0047] that pretreatment may include cleaning of the surface.  Aisenbrey discloses at paragraph [0047] that exemplary coating metals are copper, nickel and chromium in that order.  Aisenbrey discloses each and every element that is arranged in claims 1-7.  
Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


9.	Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over (US 2010/0006442 A1) to Lochtman et al.  (hereinafter Lochtman).
Lochtman is directed toward coating molded conductive objects with metal layers.  Lochtman discloses at paragraph [0023] that a preferred polymer is an ABS blended with a polycarbonate.  Lochtman discloses at paragraph [0015] that from 1 to 30% may be conductive carbon fillers.  Lochtman discloses at paragraph [0166] that the binder is ABS or polycarbonate.  Lochtman discloses at paragraph [0167] that the polymer may be a mixture of ABS and polycarbonate, which are preferred polymer for blending and would be at least an implied 50:50 ratio when combined.  Lochtman discloses at paragraph [0169] that carbon nanotube may be added to provide conductivity.  Lochtman discloses at paragraph [0200] that in molded substrates having carbon nanotubes are suitable for deposition of metal layers without specialized pretreatment required.  Lochtman discloses at paragraph [0202] that the preferred metal for plating is copper, which would be a first layer.  Lochtman discloses at paragraph [0202] that a plurality of layers in succession including chromium and nickel may be added.  Lochtman discloses at paragraph [0203] that pretreatment is not need but can be done to increase adhesion of the metal plating.  Lochtman discloses at paragraph [0204] that the surface may be mechanically or chemically pretreated. Lochtman discloses at paragraph [0219] that the molded products may be used in the automotive industrysuch as a grill.  Lochtman discloses at paragraph [0209] that that in an ABS carbon tubes may be released by an oxidant prior to coating with metal.  
It would be obvious to one skilled in the art at the time of filing based on the disclosure of Lochtman to select each and every element as arranged in claims that forms a prime facie case of obviousness for claims 1-7.

 10.	Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over (US 2004/0227688 A1) to Aisenbrey  (hereinafter Aisenbrey).
	Aisenbrey is directed toward metal plating of conductive molded articles.  Aisenbrey discloses at paragraph [0005] that a metal plates conductive loaded resin based material is provided.   Aisenbrey discloses at paragraph [0029] that molded conductive loaded resin-based materials comprising conductive powders.  Aisenbrey discloses at paragraph [0031] that the resin may be molded into ANY shape.  Aisenbrey discloses at paragraph [0031] that the material has electrical properties. Aisenbrey discloses at paragraph [0058] that the carbon material can be 20% of the base resin weight.   Aisenbrey discloses at paragraph [0033] that conductive powders such as carbon, graphite, carbon fibers.  Aisenbrey discloses at paragraph [0040] that an article of manufacture is molded.  Aisenbrey discloses at paragraph [0041] that a metal layer is coated onto the conductive resin based material.  Aisenbrey discloses at paragraph [0044] that multiple successive layers of different metals may be coated on the molded article.   Aisenbrey discloses at paragraph [0045] that the molded article may be pretreated.  Aisenbrey discloses at paragraph [0046] that the surface may be treated with tin-palladium.  Aisenbrey discloses at paragraph [0047] that pretreatment may include cleaning of the surface.  Aisenbrey discloses at paragraph [0047] that exemplary coating metals are copper, nickel and chromium in that order.  
It would be obvious to one skilled in the art at the time of filing based on the disclosure of Aisenbrey to select each and every element as arranged in claims that forms a prime facie case of obviousness for claims 1-7.

11.	Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over (US 2010/0006442 A1) to Lochtman et al.  (hereinafter Lochtman) in view of the teachings of (US 2004/0227688 A1) to Aisenbrey  (hereinafter Aisenbrey).
Lochtman is directed toward coating molded conductive objects with metal layers.  Lochtman discloses at paragraph [0023] that a preferred polymer is an ABS blended with a polycarbonate. Lochtman discloses at paragraph [0015] that from 1 to 30% may be conductive carbon fillers.   Lochtman discloses at paragraph [0166] that the binder is ABS or polycarbonate.  Lochtman discloses at paragraph [0167] that the polymer may be a mixture of ABS and polycarbonate, which are preferred polymer for blending and would be at least an implied 50:50 ratio when combined.  Lochtman discloses at paragraph [0169] that carbon nanotube may be added to provide conductivity. Lochtman discloses at paragraph [0015] that from 1 to 30% may be conductive carbon fillers.   Lochtman discloses at paragraph [0200] that in molded substrates having carbon nanotubes are suitable for deposition of metal layers without specialized pretreatment required.  Lochtman discloses at paragraph [0202] that the preferred metal for plating is copper, which would be a first layer.  Lochtman discloses at paragraph [0202] that a plurality of layers in succession including chromium and nickel may be added.  Lochtman discloses at paragraph [0203] that pretreatment is not need but can be done to increase adhesion of the metal plating.  Lochtman discloses at paragraph [0204] that the surface may be mechanically or chemically pretreated. Lochtman discloses at paragraph [0219] that the molded products may be used in the automotive industrysuch as a grill.  Lochtman discloses at paragraph [0209] that that in an ABS carbon tubes may be released by an oxidant prior to coating with metal.  
Aisenbrey is directed toward metal plating of conductive molded articles.  Lochtman and Aisenbrey are both directed toward metal plating of conductive molded articles and therefore are analogous art.  Aisenbrey teaches at paragraph [0005] that a metal plates conductive loaded resin based material is provided.   Aisenbrey teaches at paragraph [0029] that molded conductive loaded resin-based materials comprising conductive powders.  Aisenbrey teaches at paragraph [0058] that the carbon material can be 20% of the base resin weight.   Aisenbrey teaches at paragraph [0031] that the resin may be molded into ANY shape.  Aisenbrey teaches at paragraph [0031] that the material has electrical properties. Aisenbrey teaches at paragraph [0033] that conductive powders such as carbon, graphite, carbon fibers.  Aisenbrey teaches at paragraph [0040] that an article of manufacture is molded.  Aisenbrey teaches at paragraph [0041] that a metal layer is coated onto the conductive resin based material.  Aisenbrey teaches at paragraph [0044] that multiple successive layers of different metals may be coated on the molded article.   Aisenbrey teaches at paragraph [0045] that the molded article may be pretreated.  Aisenbrey teaches at paragraph [0046] that the surface may be treated with tin-palladium.  Aisenbrey teaches at paragraph [0047] that pretreatment may include cleaning of the surface.  Aisenbrey teaches at paragraph [0047] that exemplary coating metals are copper, nickel and chromium in that order.  One would be motivated to modify the method of plating an article for the best results.
It would be obvious to one skilled in the art at the time of filing based on the disclosure of Lochtman in view of the teachings of Aisenbrey to select each and every element as arranged in claims that forms a prime facie case of obviousness for claims 1-7.

Allowable Subject Matter
12.	Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


13.	The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach the claimed adhesive force between the conductive product molded and the metal layers.  

Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D WASHVILLE whose telephone number is (571)270-3262. The examiner can normally be reached M-F 9-5.

15.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

16.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

17.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY D WASHVILLE/Primary Examiner, Art Unit 1766